Citation Nr: 1141467	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disorder, to include a bleeding ulcer.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from June to October 1976, with a period of active duty for training from August to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board acknowledges that the case was certified to the Board from a December 2007 decision.  The reasons and bases for the determination that the current appeal stems from an earlier rating decision are discussed in further detail below.  

In December 2009, a hearing was held before a Decision Review Officer (DRO).  In November 2010, a videoconference hearing was held before the undersigned.  At this time, the record was held open for 60 days so that the appellant could submit additional evidence, to include a medical nexus statement.  To date, such evidence has not been received.  

The claims file contains an October 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the American Legion.  In September 2007, the claimant submitted another Form 21-22 in which he named an individual service officer as his representative.  It is unclear whether he was attempting to name a different service organization.  This appointment was never acknowledged or recognized by VA.  The claimant subsequently consented to be represented by the American Legion at both of his hearings and never objected to such representation.  Under the circumstances of this case, and based on the appellant's acquiescence the Board continues to recognize the American Legion as the claimant's representative.  

The Board acknowledges that additional evidence was added to the claims file, without a waiver of RO jurisdiction, following the April 2010 supplemental statement of the case.  On review, this evidence essentially duplicates information already of record or is irrelevant to the issue decided herein.  Accordingly, the Board finds that a remand for RO consideration and additional supplemental statement of the case would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder; and entitlement to service connection for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 1999, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a stomach disorder.  A statement of the case was furnished on this issue in November 1999, but a timely substantive appeal was not received.  

2.  New evidence submitted since the March 1999 decision is not so significant that it must be considered in order to fairly decide the merits of the claim of entitlement to service connection for a stomach disorder.  

CONCLUSIONS OF LAW

1.  The March 1999 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a stomach disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a stomach disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the claimant in correspondence dated in September 2007 of the information and evidence needed to substantiate and complete his claim.  The claimant was advised that his claim of entitlement to service connection for a stomach disorder was previously denied and he was notified of the evidence necessary to establish service connection.  The letter discussed new and material evidence and the basis for denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also notified the claimant of his and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns disability evaluations and effective dates.  The claim was most recently readjudicated in the April 2010 supplemental statement of the case.  

VA has also satisfied its duty to assist.  On review, the claims file contains available service treatment records, service personnel records, and various private medical records.  The RO requested in-patient clinical records from the Army Hospital at Ft. Carson, Colorado, but received a negative response in October 1977.  The RO also requested identified VA medical records, but received negative responses from the VA Medical Center in Denver, Colorado, VA Medical Center in St. Louis, Missouri, and the Eastern Colorado Health Care System.  Information from the VA Medical Center in Philadelphia indicates that the claimant was a non-veteran and that his primary eligibility was humanitarian emergency only.  No inpatient or lodger activity was in the computer.  

The Board acknowledges that the claimant is receiving Supplemental Security Income from the Social Security Administration and that these records were not obtained.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate a veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board has considered it duties under Golz; however, evidence of record suggests receipt of these benefits is based on mental health disability.  The claimant has not asserted or otherwise suggested that these records are relevant to the issue decided herein, and under the circumstances of this case, the Board declines to remand for such records.  

In November 2010, the claimant submitted an authorization for release of medical records from Dr. E.J.  The Board acknowledges that the identified records were not requested.  The authorization indicates that treatment was for psychological conditions.  Review of the file, however, shows that the Appellant also submitted an authorization for this physician, as well as Dr. J.G., in September 2007 and April 2008 and reported treatment related to bleeding ulcers and stomach.  The appellant subsequently submitted a statement from Dr. E.J. indicating that he had been his patient since 1987.  On review, the claims file contains extensive private medical records, which were submitted by the appellant and which appear to be from the identified physicians.  

The Board acknowledges that a VA examination was not provided to determine the nature and etiology of any currently diagnosed stomach disorder.  As discussed below, the Board does not find new and material evidence sufficient to reopen the Appellant's claim.  Pursuant to regulation, the duty to provide an examination applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  

In reviewing the claims file, the Board finds that the claimant has provided inconsistent information regarding the circumstances of his service and the locations and dates of treatment during and following service.  VA has made numerous attempts to obtain identified relevant records and at this point, the Board does not find additional development warranted.  In sum, there is no evidence of VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  

Analysis

In July 1977, VA received a claim of entitlement to service connection for a stomach injury.  In November 1977, the RO denied the claim.  It was noted that the Appellant was on active duty for training with the National Guard and was reportedly hit in the stomach by another trainee and hospitalized.  Service records were negative for any complaints, findings or diagnoses pertaining to a stomach disorder.  There was no record of any hospitalization.  The appellant did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.

In July 1998, the appellant submitted a claim to reopen.  In March 1999, the RO determined that new and material evidence had not been submitted to reopen the claim.  The decision noted that the evidence did not demonstrate any relationship between the appellant's two months of active duty for training and a stomach problem first shown 19 years after service.  In November 1999, a statement of the case was furnished on this issue.  The appellant, however, did not submit a timely substantive appeal and the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In November 2000, the appellant submitted another claim to reopen.  In July 2001, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a stomach disorder.  In February 2002, a notice of disagreement was received.  Notwithstanding, it appears that the notice of disagreement was overlooked and the issue was readjudicated in September 2004, February 2007, and December 2007 rating decisions.  Following a March 2008 notice of disagreement, a statement of the case was furnished in December 2008.  The appeal was subsequently perfected.  

On review, the Board finds that the appellant submitted a timely notice of disagreement with the July 2001 decision.  Thus, the prior final decision was in March 1999.  

The regulation pertaining to new and material evidence was amended in August 2001.  This amendment, however, applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  As noted, the Board determined that the date of the decision on appeal was in July 2001.  Thus, the date of claim is prior to August 29, 2001 and the amended regulation is not for application.  The appellant is not prejudiced by consideration of the former regulation as the July 2001 rating decision adjudicated the claim under this standard.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the applicable version of the regulation, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the March 1999 decision included service records, the appellant's statements, private medical records, and a VA examination.  

Service records show that on clinical examination for enlistment in May 1976, the appellant's abdomen and viscera were within normal limits.  A discharge examination is not of record.  Service record dated October 2, 1976 indicates that the appellant was extremely slow and that it was hard for him to learn.  He had review training but it was doubtful that he could pass the end of cycle test.  Trainee discharge was recommended.  Proposed discharge action dated October 5, 1976 indicates that the appellant was unable to successfully complete basic training.  On the end of cycle test, he failed repeatedly every station but two.  On the retest, he again failed the stations.  On October 11, 1976, the appellant acknowledged notification of his proposed discharge.  The completed form was addressed to a Commander at Ft. Carson, Colorado.  Discharge was approved effective October 18, 1976.  

In a September 1977 statement, the appellant reported that he was hit in the stomach during basic training in August 1976 and was immediately taken to the base hospital, where he was a patient for about one week.  

In a July 1998 claim, the appellant indicated that he had stomach bleeding in basic training and was treated at a military hospital in St. Louis, Missouri.  

On VA examination in November 1998, the appellant reported epigastric distress and heartburn, for which he took Gaviscon.  Abdominal examination showed a soft, non-tender abdomen with normal active bowel sounds.  The impressions included heartburn relieved with Gaviscon.  There was no evidence of any stomach bleeding. 

Private medical records received prior to March 1999 show that the appellant was seen with complaints of heartburn and gastritis beginning in approximately 1995.  A diagnosis of gastritis was noted.  

Since the final March 1999 decision, extensive evidence has been added to the claims file.  This includes private medical records, service records, Congressional inquiries and responses, multiple requests for records under the Privacy Act, records pertaining to the appellant's vocational abilities and to his participation in various housing programs, documents pertaining to the receipt of Supplemental Security Income benefits, pharmacy and prescription printouts, counseling records, copies of utility bills, and statements and testimony provided by the appellant.

In various statements, the appellant indicated that his stomach problems began during service and that he was hospitalized for same.  At the December 2009 Decision Review Officer hearing, he testified that bleeding stool started during service and that his hospital records were misplaced.  He also reported that he was diagnosed with a bleeding ulcer right after discharge.  At the November 2010 videoconference hearing, he testified that he was treated in 1976 in Denver for blood in the stool and spent a couple of days in the hospital.  

On review, a significant amount of the additional evidence is duplicate or cumulative of evidence previously of record.  Notwithstanding, to the extent this evidence was not previously considered, it is new.  The Board, however, does not find this evidence material because it is not so significant that it must be considered in order fairly decide the merits of the claim.  That is, it does not indicate that he was discharged due to medical disability, or otherwise suggest that he has a current stomach disability that is related to his brief period of active duty for training or events therein.  It must be observed that presumptive periods under 38 C.F.R. §§ 3.307 and 3.309 (2011) do not apply to active duty for training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Regardless, the newly submitted evidence does not show or otherwise suggest that an ulcer manifested itself to a compensable degree within one year following discharge.  

The appeal to reopen is denied.  


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a stomach disorder, to include a bleeding ulcer, has not been submitted; the appeal is denied.  

REMAND

In July 2001, the RO also denied entitlement to service connection for hemorrhoids and determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a back disorder.  In February 2002, the appellant submitted correspondence indicating that he disagreed with this rating decision and he requested a DRO review of his case.  On review, a statement of the case has not been furnished on these issues.  As such, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the case addressing entitlement to service connection for hemorrhoids and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


